            Case 1:20-cv-01542-DLF Document 38 Filed 10/09/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 RADIYA BUCHANAN, et al.,

                Plaintiffs,
                                                             Case No. 1:20-cv-01542-DLF
       v.

 DONALD J. TRUMP, et al.,

                 Defendants.

     CONSENTED TO MOTION AND STATEMENT OF POINTS AND AUTHORITIES
                       FOR BRIEFING SCHEDULE
       Pursuant to Federal Rules of Civil Procedure 6, 12(a)(1) and Local Rule 7, Plaintiffs Radiya

Buchanan, Ann Dagrin, and Lindsay Field (“Plaintiffs”) move for an order extending response

deadlines and establishing a briefing schedule as described below. Defendants Wayne Vincent,

Ryan Black, and Ryan Allen (the “Arlington County Defendants”), as sued in their individual and

official capacities, through counsel, have consented to the new schedule.

                      STATEMENT OF POINTS AND AUTHORITIES

1.     On June 11, 2020, Plaintiffs filed a Complaint seeking declaratory, injunctive, and

monetary relief. ECF No. 1. Plaintiffs asserted claims against President Donald Trump, Attorney

General William Barr, Secretary of Defense Esper, Commanding General of the D.C. National

Guard William Walker, Acting Chief of the U.S. Park Police Gregory Monahan, and Director of

the Secret Service James Murray, as sued in their official capacities and against William Barr,

Mark Esper, William Walker, Gregory Monahan, and James Murray as sued in their individual

capacities.
          Case 1:20-cv-01542-DLF Document 38 Filed 10/09/20 Page 2 of 4




2.     On August 14, 2020, the parties jointly requested an extension of the briefing schedule in

order to avoid seriatim response dates and at least four different, but overlapping briefing

schedules. ECF No. 23. The Court granted the request on August 17, 2020 and set a briefing

schedule requiring: Defendants to file their motions to dismiss on or before October 1, 2020;

Plaintiffs to file their oppositions to Defendants’ motions to dismiss on or before November 19,

2020; and Defendants to file their reply to plaintiffs’ oppositions on or before December 17, 2020.

Minute Order (Aug. 17, 2020).

3.     On August 19, 2020, the Court ordered the parties to file, or object to, a further consolidated

briefing schedule on motions to dismiss in this case and Black Lives Matter D.C. v. Trump, et al.,

Case No. 1:20-cv-01469. Minute Order (Aug. 19, 2020). On August 24, 2020, the parties filed a

joint response to the Court’s order, agreeing to proceed on a consolidated briefing schedule

pursuant to the schedule approved by the Court in its Minute Order dated August 17, 2020. ECF

No. 25. The parties further informed the Court that they had conferred and that Plaintiffs planned

to amend their Complaint. Id.

4.     On September 1, 2020, Plaintiffs filed a First Amended Complaint to supplement the facts

in the original complaint based upon events that had recently transpired, and bring responsible

parties into the case, including the Arlington County Defendants. ECF No. 26-2.

5.     On October 1, 2020, Defendants William Barr and Gregory Monahan, as sued in their

individual capacities, moved to dismiss the claims asserted against them in Plaintiffs’ First

Amended Complaint. ECF No. 34. On October 1, 2020, the United States also moved to dismiss

the claims asserted against the federal defendants sued in their official capacity in Plaintiffs’ First

Amended Complaint. ECF No. 35. On October 2, 2020, the Arlington County Defendants filed

a Motion to Dismiss the First Amended Complaint. ECF No. 36.


                                                  2
            Case 1:20-cv-01542-DLF Document 38 Filed 10/09/20 Page 3 of 4




6.     Plaintiffs and the Arlington County Defendants have conferred and agreed to proceed on

the consolidated briefing schedule as set forth in the Court’s Minute Order dated August 17, 2020.

Plaintiffs therefore propose a briefing schedule as follows:

             a. Plaintiffs shall file their opposition to the Arlington County Defendants’ Motion to

                Dismiss no later than November 19, 2020.

             b. The Arlington County Defendants shall reply to Plaintiffs’ Opposition no later than

                December 17, 2020.

7.     The proposed briefing schedule is appropriate for this case because it aligns the briefing

schedule of the Arlington County Defendants with the briefing schedule previously ordered by the

Court. In addition to streamlining the multiple responses and allowing for an orderly briefing of

the dispositive motions, it also enables all parties to prepare thorough and well-considered

memoranda on the numerous constitutional and statutory claims asserted in the Complaint.

8.     On October 9, 2020, Plaintiffs’ counsel contacted counsel of record for the Arlington

County Defendants to seek the Arlington County Defendants’ consent to the requested relief.

Counsel for the Arlington County Defendants confirmed their consent to the requested briefing

schedule.

9.     Plaintiffs respectfully request that the Court enter the attached proposed order.

 Dated: October 9, 2020                               Respectfully submitted,

                                                       /s/ Greta B. Williams
                                                      __________________________________
                                                      Greta B. Williams (D.C. Bar No. 1006968)
                                                      Naima L. Farrell (D.C. Bar No. 1023230)
                                                           (admission pending)
                                                      Brittany Raia (pro hac vice)
                                                      Matthew Guice Aiken (D.C. Bar No.
                                                      1616755)
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.


                                                  3
Case 1:20-cv-01542-DLF Document 38 Filed 10/09/20 Page 4 of 4



                                  Washington, D.C. 20036-5306
                                  Tel: 202.955.8500
                                  GBWilliams@gibsondunn.com
                                  NFarrell@gibsondunn.com
                                  BRaia@gibsondunn.com
                                  MAiken@gibsondunn.com

                                  Randy M. Mastro (pro hac vice)
                                  Orin Snyder (pro hac vice)
                                  Mylan L. Denerstein (pro hac vice)
                                  Anne Champion (pro hac vice)
                                  Katherine Marquart (pro hac vice)
                                  Lee R. Crain (pro hac vice)
                                  Amanda L. LeSavage (pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  200 Park Avenue
                                  New York, New York 10166-0193
                                  Tel: 212.351.4000
                                  RMastro@gibsondunn.com
                                  OSnyder@gibsondunn.com
                                  MDenerstein@gibsondunn.com
                                  AChampion@gibsondunn.com
                                  KMarquart@gibsondunn.com
                                  LCrain@gibsondunn.com
                                  ALeSavage@gibsondunn.com

                                  Counsel for Plaintiffs Radiya Buchanan,
                                  Ann Dagrin, and Lindsay Field




                              4
